33 N.J. 451 (1960)
165 A.2d 299
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
DAVID SCHNEIDER AND JOHN T. SOJA, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 24, 1960.
Decided November 21, 1960.
*452 Mr. William D. Danberry, Assistant Prosecutor, argued the cause for plaintiff-respondent (Mr. Edward J. Dolan, Middlesex County Prosecutor, attorney).
Mr. David I. Stepacoff argued the cause for defendant-appellant David Schneider.
Mr. Morris Spritzer argued the cause for defendant-appellant John T. Soja.
PER CURIAM.
Defendants were convicted of extortion. No appeal was pursued. About 31 months later a motion for a new trial was made on the ground of newly discovered evidence. Following the denial thereof an appeal was taken to the Appellate Division where the order was affirmed in a short per curiam opinion. Rehearing was applied for and refused. Defendants then appealed to this court, alleging that the original conviction resulted from the use of perjured testimony by the State and therefore constituted a denial of due process.
Our examination of the record satisfies us that the alleged constitutional issue is without substance. Consequently, appeal does not lie as a matter of right under R.R. 1:2-1(a). Nonetheless, we have studied the basic merits of the appeal and have reached the conclusion that the actions taken by the Appellate Division were correct.
The judgment is affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.